STEVENSON, Judge.
Appellant, Roger Lee Williams, was convicted of aggravated stalking and was also found in contempt for violation of a domestic violence injunction. Williams appeals the trial court’s order denying his sworn motion to dismiss on double jeopardy grounds. We affirm.
The first issue in this appeal is whether a defendant held in contempt for violating a domestic violence injunction may be prosecuted later for a substantive offense stemming from the same conduct that gave rise to the contempt adjudication. We agree with the recent analysis of this issue by the Second District Court and answer that question in the affirmative. See State v. Miranda, 644 So.2d 342 (Fla. 2d DCA 1994).
Appellant also challenges the constitutionality of section 784.048, Florida Statutes (1993), on the basis that the stalking statute is both void for vagueness and violates the *666overbreadth doctrine of the First Amendment. However, the constitutionality of this section has been upheld by both this district and most recently, the Florida Supreme Court. Bouters v. State, 20 Fla.L.Weekly S186 (Fla. April 27, 1995); State v. Kahles, 644 So.2d 512 (Fla. 4th DCA 1994), approved, 657 So.2d 897 (Fla.1995); Blount v. State, 641 So.2d 200 (Fla. 4th DCA), approved, 654 So.2d 126 (Fla.1995); Kostenski v. State, 641 So.2d 199 (Fla. 4th DCA 1994).
PARIENTE and SHAHOOD, JJ., concur.